DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-8 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 2-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Per claim 2, the limitation “step 0” lacks sufficient antecedent basis.  It appears that step (b) in claim 1 is being referenced in claim 2 because step (b) describes obtaining states of charge.  Appropriate correction is required.
	Per claim 3, the limitation “the modelled open-circuit voltage characteristic curve” and “the open-circuit voltage values” lack sufficient antecedent basis.  Said limitations are introduced in claim 2 but claim 3 is dependent on claim 1.  Appropriate correction is required.

	Claim 5 states that the method of claim 1 is “performed continuously in order to improve the determination of the capacity.”  However, in light of the specification, it is unclear what would constitute an “improvement” in the determination of the capacity as the method is performed continuously.  Appropriate correction is required.

Pertinent Prior Art
6.	Kim et al. (US 2009/0254290)
	This document teaches a method for estimating a remaining capacity of a battery wherein a first capacity is calculated based on current integration (Fig. 2, S13; ¶36), a second capacity is calculated based on a forward voltage (Fig. 2, S15; ¶37), a correction coefficient is calculated based on a comparison between the first capacity and the second capacity (Fig. 2, S16; ¶38), and the first capacity is corrected based on the correction coefficient (Fig. 2, S18; ¶38). 
However, this document is silent on, in particular, calculating the second capacity using a second mathematical model based at least on a second charging throughput value of the battery and on a state-of-charge difference, which is obtained from the states of charge at two different time instants, as required in independent claims 1, 6, and 7 of the present application.

Allowable Subject Matter
7.	In light of the rejections to claims 2-5, claims 1 and 6-8 are currently deemed allowable.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852